        Case 3:17-cv-00486-SDD-EWD           Document 58      04/14/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SAMUEL GALBRAITH
                                                                        CIVIL ACTION

VERSUS
                                                                        17-486-SDD-EWD

LEBLANC, ET AL.

                                          RULING

        The Court has carefully considered the Motion1 filed by Plaintiff, the record, the law

applicable to this action, and the Ruling2 of United States Magistrate Judge Erin Wilder-

Doomes dated March 25, 2020, to which an objection3 was filed and also reviewed.

        The Court hereby affirms the Ruling of the Magistrate Judge and adopts it as the

Court’s opinion herein.

        ACCORDINGLY, the Motion for Leave to File Second Amended Petition4 is hereby

DENIED.

        Signed in Baton Rouge, Louisiana on April 14, 2020.




                                         S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 47.
2
  Rec. Doc. 56.
3
  Rec. Doc. 57.
4
  Rec. Doc. 47.
